DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 10/12/2020.  Claims 1 and 3-23 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2015/0317954) in view of Moon (US 2005/0008114).
Regarding claims 1, 17 and 21, Jang’s figure 5 shows a shift register stage comprising a node controller (Ts, Tr1), a first driving voltage (VDD), first node voltage (Q); a second node voltage (QB) opposite of the first node voltage based on a second driving voltage (VH); discharge the first node voltage (Q) based on the second node voltage (QB) by a transistor Tr2; and an output part (5, 6) configured to receive the clock signal (CLK) to output an output signal (OUT, CR) based on the first node voltage; wherein the node that is the third input transistor Ti3 is maintained turn on by the second driving voltage when the signal Q is at logic high).
What not shown in Jang is the node controller to periodically discharge the first node voltage (Q) during a first voltage level of a clock signal (i.e., Jang’s figure 5 does not show the transistor TD1 in figure 3 of the present invention) as called for in claims 1, 17 and 21.
Moon’s figure 1 shows a shift register stage with the node controller (Q1, Q2, Q5) capable of periodically discharging the first node voltage (Q) during a first voltage level of a clock signal by mean of the transistor Q5.  The inclusion of the transistor Q5 is to prevent the first voltage node from floating thus to prevent erroneous operation (see paragraph 0050).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Moon’s transistor Q5 in Jang’s circuit arrangement for the purpose of preventing the first node voltage from floating, thus, erroneous operation as taught by Moon reference.

Regarding claim 3, Jang’s figure 5 shows the output part comprising a first output part (6), a first output signal (CR); a second output part (5) and a second output signal (OUT).

Regarding claim 4, the combination of Jang’s figure 5 and Moon reference shows a first discharge transistor (Q5 of Moon).

Regarding claim 5, the combination of Jang’s figure 3 and Moon reference shows the clock signal has a first voltage level (logic high) and a second voltage level (low), the first discharge transistor (Q5 of Moon) is periodically discharge the first node voltage (Q).

Regarding claim 6, Jang’s figure 5 further shows a second discharge transistor (tr1).

Regarding claims 7 and 10, Jang’s figure 12 shows the first output signal (CR is OUT) and the second discharge transistor (Tr1) configured to discharge the first node voltage when it is on.

Regarding claim 8, Jang’s figure 11B shows a third discharge transistor (tr2, figure 5), and a fourth discharge transistor (Ti4).

Regarding claim 9, Jang’s figure 11B shows the second input transistor (Ti1) and the third input transistor (Ti3).

Regarding claims 12 and 14, Jang’s figure 12 shows the waveforms of the first and second output signals.
Regarding claims 15-16, Jang’s figure 5 shows a capacitor (parasitic capacitor between the gate electrode and the source/drain electrode of the transistor (Tcu).
Regarding claim 21, Jang’s figure 12 shows the output signal (OUT) has three different voltage levels, thus, the recited limitation “wherein the output signal includes the first voltage level, the second voltage level and the first low voltage level” is also met.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2015/0317954) in view of Moon (US 2005/0008114).
Regarding claims 18-19, the combination of Jang and Moon references shows a shift register unit comprising all the aspects of the present invention except Jang’s first and second start signal (CRpr) and (CRnt), respectively are not from (n-4)th and (n+4)th stages, respectively, as called for in claims 18-19.  However, one skilled in the art would have been readily recognized that Jang’s shift register is also capable of receiving the first and second start signals from (n-4)th and (n+4)th stages, respectively, without altering the intended shift register operation.  Therefore, outside of any non-obvious results, the obvious of having the first and second start signal from (n-4)th and (n+4)th stages will not be patentable under 35USC 103.
Regarding claim 20, Jang’s figure 12 shows the first output signal (CR) and the second output signal (OUT) are supplied once in a one frame.
Claims 1, 3-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2015/0317954) in view of Moon (US 2005/0008114) and Yamamoto et al. (USP 8,427,206).
Regarding claims 1, 17 and 21, Jang’s figure 5 shows a shift register stage comprising a node controller (Ts, Tr1), a first driving voltage (VDD), first node voltage (Q); a second node voltage (QB) opposite of the first node voltage based on a second driving voltage (VH); discharge the first node voltage (Q) based on the second node voltage (QB) by a transistor Tr2; and an output part (5, 6) configured to receive the clock signal (CLK) to output an output signal (OUT, CR) based on the first node voltage; wherein the node controller comprises a first node controller configured to include a first input transistor (Ts) receiving the first driving voltage (VDD) to output the first node voltage based on a first start signal (CRpr); and a second node controller configured to receive the second driving voltage (VH) to control the second node (QB) based on the second driving voltage (VH); wherein the second node controller comprises a second input transistor (Ti1; figure 11B) and a third input transistor (Ti3, figure 11B) configured to receive the second driving voltage (VH) to output the second node voltage (QB) and wherein the third input transistor (Ti3) is maintained turn on by the second driving voltage supplied through the second input transistor during the second driving voltage is supplied.

What not shown in Jang are:  (1) the node controller to periodically discharge the first node voltage (Q) during a first voltage level of a clock signal (i.e., Jang’s figure 5 does not show the transistor TD1 in figure 3 of the present invention); (2) wherein the second node controller comprises a second input transistor and a third input transistor configured 
Regarding the difference noted in item (1), Moon’s figure 1 shows a shift register stage with the node controller (Q1, Q2, Q5) capable of periodically discharging the first node voltage (Q) during a first voltage level of a clock signal by mean of the transistor Q5.  The inclusion of the transistor Q5 is to prevent the first voltage node from floating thus to prevent erroneous operation (see paragraph 0050).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Moon’s transistor Q5 in Jang’s circuit arrangement for the purpose of preventing the first node voltage from floating, thus, erroneous operation as taught by Moon reference.

Regarding the difference noted in item (2); Jang’s figure 11B shows an inverter with four transistors.  On the other hand, Yamamoto et al.’s figures 3 and 8 suggest that an inverter circuit can be configured with either three transistor (figure 3) or four transistor (figure 8) without altering the circuit operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Jang’s four transistors inverter circuit be made with three transistors as taught by Yamamoto reference.  Note, since, it is a three transistor inverter circuit, the recited limitation of “third input transistor is maintained turn on by the second driving voltage supplied through the second input transistor during the second driving voltage is supplied” is also met.


Regarding claim 4, the combination of Jang’s figure 5 and Moon reference shows a first discharge transistor (Q5 of Moon).

Regarding claim 5, the combination of Jang’s figure 3 and Moon reference shows the clock signal has a first voltage level (logic high) and a second voltage level (low), the first discharge transistor (Q5 of Moon) is periodically discharge the first node voltage (Q).

Regarding claim 6, Jang’s figure 5 further shows a second discharge transistor (tr1).

Regarding claims 7 and 10, Jang’s figure 12 shows the first output signal (CR is OUT) and the second discharge transistor (Tr1) configured to discharge the first node voltage when it is on.

Regarding claim 8, the combination of Jang, Moon and Yamamoto et al. references show a third discharge transistor (Tr2; Jang’s figure 5)  and a fourth discharge transistor (3; Yamamoto et al.’s figure 3).

Regarding claim 9, Yamamoto et al.’s figure 3 shows the second input transistor (1) and the third input transistor (2).

Regarding claims 12 and 14, Jang’s figure 12 shows the waveforms of the first and second output signals.
Regarding claims 15-16, Jang’s figure 5 shows a capacitor (parasitic capacitor between the gate electrode and the source/drain electrode of the transistor (Tcu).
Regarding claim 21, Jang’s figure 12 shows the output signal (OUT) has three different voltage levels, thus, the recited limitation “wherein the output signal includes the first voltage level, the second voltage level and the first low voltage level” is also met.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2015/0317954) in view of Moon (US 2005/0008114) and Yamamoto et al. (USP 8,427,206).
Regarding claims 18-19, the combination of Jang, Moon and Yamamoto et al. references shows a shift register unit comprising all the aspects of the present invention except Jang’s first and second start signal (CRpr) and (CRnt), respectively are not from (n-4)th and (n+4)th stages, respectively, as called for in claims 18-19.  However, one skilled in the art would have been readily recognized that Jang’s shift register is also capable of receiving the first and second start signals from (n-4)th and (n+4)th stages, respectively, without altering the intended shift register operation.  Therefore, outside of any non-obvious results, the obvious of having the first and second start signal from (n-4)th and (n+4)th stages will not be patentable under 35USC 103.
Regarding claim 20, Jang’s figure 12 shows the first output signal (CR) and the second output signal (OUT) are supplied once in a one frame.

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 6/16/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1 and 3-21 as being unpatentable over Jang in view of Moon references, applicant argues that Jang’s third input transistor (Ti3; figure 11B) turned on and off dependent on the Q signal, thus, it does not meet the limitation “wherein the third input transistor is maintained turn on by the second driving voltage supplied through the second input transistor during the second driving voltage is supplied” found not persuasive.  The recited limitation in claim 1 is met when the third input transistor (Ti3) is maintained turn on with the Q signal is at logic high.  Thus, the recited limitation “wherein the third input transistor is maintained turn on by the second driving voltage supplied through the second input transistor during the second driving voltage is supplied”  is met.  Therefore, claims 1 and 3-21 remain rejected.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/22/2021